Citation Nr: 0112384	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-03 156A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a rating higher than 40 percent for a back 
disability characterized as herniated nucleus pulposus at L3-
4 and L4-5.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1990 to July 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 RO decision 
which granted service connection for a low back disability, 
characterized as herniated nucleus pulposus with a 40 percent 
evaluation.  The veteran appealed for a higher evaluation. 
The Board remanded the case in May 1999 for further 
development.  


FINDING OF FACT

The veteran's service-connected low back disability is 
currently productive of no more than severe limitation of 
motion of the low back and severe intervertebral disc 
syndrome; the veteran does not have pronounced intervertebral 
disc syndrome of the low back.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000)(to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1990 to July 
1997.  A review of his service medical records reveals that 
he was seen on several occasions for chronic low back pain.  
An October 1996 magnetic resonance imaging (MRI) study 
reflected disc bulges at L3-4 and L4-5 levels.  Subsequent 
treatment records include diagnoses of chronic low back pain, 
lumbar herniated nucleus pulposus, degenerative disc disease 
and disc bulge.  

On VA general medical examination in January 1998, the 
veteran related that he injured his back during service.  He 
said that he underwent a variety of treatments during service 
for his low back pain, including medication, acupuncture, 
physical therapy and epidural injections.  He reported that 
he had not received medical treatment since service.  He 
complained of constant back pain.  The diagnosis was 
musculoskeletal low back pain.  

On VA spine examination in January 1998, the veteran 
described daily back pain which was fairly disabling in 
severity and frequency.  Episodic numbness in his left hip 
area was also reported.  He was described as fairly fit.  On 
physical examination of the back, obvious spasm over the left 
lower lumbar paraspinus musculature was shown.  Range of 
motion testing revealed flexion to 60 with pain, extension of 
20 with pain, lateral bending to the left and right of 30 and 
lateral rotation to 35 degrees on both sides.  His straight 
leg raising test was negative on the right and equivocal on 
the left.  Deep tendon reflexes were 2+ and symmetric to the 
lower extremities.  Sensation and strength were intact.  The 
examiner noted that the veteran had significant daily 
mechanical low back pain that limited his activities of daily 
living and abilities to perform manual type of labor.  A mild 
component of radiculopathy was also noted.  

Pursuant to the Board's May 1999 remand request for 
information about any medical treatment received for the back 
disorder, the veteran submitted private treatment notes dated 
June 1999 to July 1999, which essentially show that his 
history of "bulging discs" due to service.  The examiner 
noted normal curvature, decreased deep tendon reflexes and 
negative straight leg raising.  Medication was prescribed.

In a July 1999 statement, the veteran related that he was 
employed as a sheet metal fabricator.  He indicated that the 
physical requirements of his job, included hand forming and 
machine forming parts, standing, and sitting.  He related 
that he was only required to perform light lifting due to his 
condition.  He stated that he endured daily pain but did not 
miss time from work due to his condition because he could not 
afford it.  

On VA examination in July 2000, the veteran complained of 
constant and progressive low back pain with some weakness and 
stiffness.  He stated he had radiating pain down into his 
left hip and on the lateral side of the left leg down to the 
foot.  He described the pain as a constant 9 on a 0 to 10 
scale, with 10 or above at its worst.  He said that he 
sometimes wore a back brace for support which helped 
sometimes.  The veteran related that the worked as a sheet 
metal prototype engineer.  He described his job as not 
heavily physically demanding.  He indicated that he did not 
miss work due to his back condition since he could not afford 
it but sometimes he did not want to go to work.  

On physical examination, tenderness in the bilateral 
lumbosacral paraspinal muscles was shown.  Forward bending 
was possible to 40 degrees with pain starting from the 
neutral position.  Hyperextension was limited to 10 degrees 
with slow guarded movement and stopped 10 degrees with fear 
of excruciating pain developing.  The examiner noted that 
forward bending and hyperextension was moderately severely 
limited with pain.  Left lateral bending was limited to 16 
degrees with pain which was moderately limiting.  Right 
lateral bending was limited to 26 degrees with pain and slow 
movement which was a mild limitation.  Rotation to the left 
side was limited to 22 degrees which was moderate in degree.  
Right lateral rotation was limited to 16 degrees with slow 
and guarded movement which was moderately severe limitation.  
Straight leg raising test caused pain on the left side at 40 
degrees of elevation and the veteran expressed severe pain in 
the back at that point.  Right straight leg raising test was 
questionably positive but he was not able to raise more than 
45 degrees with moderate pain described in the lower back.  

The examiner remarked that the veteran's service-connected 
disability could be rated as moderate, in terms of his lumbar 
disc disease, in that the MRI showed disc bulging (but 
apparently not herniation) at 2 levels.  It was noted that 
the veteran demonstrated signs of pain on movement; however, 
neurologic findings were negative.  The examiner related that 
the veteran coped well at work; however, he had some 
difficulties with his job performance due to chronic low back 
pain.  Evidence of pain on motion and weakened movement was 
noted.  The examiner indicated that it was expected that the 
veteran may lose some additional range of motion of the 
lumbar spine after repetitive use or due to a strenuous, 
physically demanding job.  

II.  Analysis

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000).  It is therefore necessary to consider whether the 
VA has fulfilled its duty to assist the claimant in regard to 
the issues that are the subject of this appellate decision.  

In doing so the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a February 1998 statement of the case, 
the veteran was informed that the evidence of record did not 
indicate sufficient symptomatology to justify a higher rating 
for his back disability, including a herniated nucleus 
pulposus at L3-4 and L4-5.  In August 2000, the veteran 
similarly was informed and additional information regarding 
the type of evidence required to justify an increased rating 
for his back disability was contained in the supplemental 
statement of the case.  In view of the above, the Board 
concludes that the veteran was thoroughly and repeatedly 
informed of the information and evidence needed to support 
his claim.  The Board therefore believes that the VA complied 
with all notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
the evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000)(to be codified as amended at 
38 U.S.C. §  5103(a)).  The veteran submitted evidence in 
support of his claim including duplicate service medical 
records, records of private medical treatment for his back 
disability and there are VA examination reports dated in 1998 
and 2000 which also pertain to his back disability.  The 
claims folder has been carefully reviewed for any and all 
evidence pertaining to the issue of a higher evaluation for 
his back disability.  It is also noted that the Board 
remanded this case in May 1999 to insure proper development 
or action by the VA which would be of assistance in reaching 
a determination in regard to the claim which is the subject 
of this current appellant decision.  There appears to be no 
relevant evidence outstanding which should be secured prior 
to appellate review.  

The veteran claims that an evaluation in excess of 40 percent 
is warranted for his low back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R.§ 4.71a, Code 5292.  

Severe lumbosacral strain is rated 40 percent rating with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  

Service medical records from his 1990-1997 period of active 
duty show that the veteran was treated for chronic low back 
pain on several occasions.  Other diagnoses during service 
included lumbar herniated nucleus pulposus, degenerative disc 
disease and disc bulge.  The post-service medical evidence of 
record, including the 1998 and 2000 VA examinations, shows 
that the veteran's back disability causes significant 
limitation of motion and constant pain in the low back.  The 
1998 VA examination report noted a mild component of 
radiculopathy; however, on VA examination in 2000, neurologic 
findings were negative.  

The RO has rated the veteran's low back condition as 40 
percent disabling under Code 5293 for intervertebral disc 
syndrome.  That code provides a maximum rating of 60 percent 
when there is pronounced intervertebral disc syndrome.  Code 
5293 contemplates neurological symptoms associated with disc 
disease, as well as the effects of pain and limited motion of 
the back.  While some medical records show, at times, 
complaints of numbness in the left lower extremity, there 
have been very few abnormal neurological findings appropriate 
to the site of a diseased disc.  Even assuming worsened 
intervertebral disc syndrome during flare-ups, and associated 
limitation of motion, the intervertebral disc syndrome is not 
shown to be more than severe in degree, and such supports no 
more than a 40 percent rating under Code 5293.  38 C.F.R. §§ 
4.40, 4.45; VAOPGCPREC 36-97.  In this regard, the Board 
notes that the veteran is not under regular medical treatment 
for his back disorder nor does he lose time from work as a 
result thereof.  The evidence does not show pronounced (60 
percent) intervertebral disc syndrome as described in Code 
5293.  Thus, a higher rating under this code is not in order.  

Medical reports have shown varying degrees of low back 
motion, and at the last VA examination in 2000, restricted 
motion of the lumbar spine was between moderate and severe in 
degree (the veteran permitted only 40 degrees of forward 
flexion, 10 degrees of backward extension, 16 degrees of 
lateral bending on the left and 26 degrees of lateral bending 
on the right).  The veteran is already receiving a 40 percent 
rating, and thus no higher rating based on limitation of 
motion is permitted, even when the effects of pain on use and 
during flare-ups is considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).  Even if the 
condition were rated as lumbosacral strain, the maximum 
rating of Code 5295 is 40 percent.  

The preponderance of the evidence is against the claim for an 
increase in the 40 percent rating for his service-connected 
low back disability.  Thus, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in July 1997.  Fenderson, supra.  However, 
the clinical findings do not show that the veteran's low back 
disability meets the criteria for a rating higher than 40 
percent rating at any time since the effective date of his 
award.  







ORDER

An evaluation in excess of 40 percent for a back disability, 
including a herniated nucleus pulposus at L3-4 and L4-5 is 
denied.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

